Case 18-71145-BHL-11              Doc 12       Filed 10/17/18        EOD 10/17/18 21:49:00              Pg 1 of 6



                           UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                  EVANSVILLE DIVISION

------------------------------------------------------x       Chapter 11
In re:                                                :
                                                      :       Case No. 18-71145-BHL-11
Buehler, Inc., et al.1                                :
                                                      :       (Joint Administration Pending)
                           Debtors.                   :
------------------------------------------------------x       Honorable Basil H. Lorch III

                  FIRST-DAY MOTION OF THE DEBTORS
         AND DEBTORS IN POSSESSION FOR ENTRY OF AN ORDER TO
       TRANSFER VENUE TO THE NEW ALBANY DIVISION OF THE UNITED
    STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF INDIANA

        Buehler, Inc. and Buehler, LLC (together, the “Debtors”), the debtors and debtors in

possession in the above-captioned chapter 11 cases, by and through their undersigned counsel,

hereby move (the “Motion”) to transfer venue of their Chapter 11 Cases (defined below) from

the Evansville Division to the New Albany Division of the United States Bankruptcy Court for

the Southern District of Indiana (the “Bankruptcy Court”). In support of the Motion, the Debtors

rely upon and incorporate by reference the Declaration of David Buehler In Support of Chapter

11 Petitions and First Day Pleadings (the “First Day Declaration”) [Docket No. 2]. In further

support of the Motion, the Debtors respectfully represent as follows:

                                           Jurisdiction and Venue

        1.       The Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334.

This is a core proceeding under 28 U.S.C. § 157(b). Venue is proper in this district under 28

U.S.C. §§ 1408 and 1409.




1
         The last four digits of Buehler, Inc.’s and Buehler, LLC’s taxpayer identification numbers are (6060) and
(0204), respectively. The Debtors’ mailing address is 307 Newton Street, Jasper, IN 47546.
Case 18-71145-BHL-11          Doc 12     Filed 10/17/18     EOD 10/17/18 21:49:00         Pg 2 of 6



                                           Background

         2.    On October 17, 2018 (the “Petition Date”), both of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code with the United States Bankruptcy

Court for the Southern District of Indiana (the “Bankruptcy Court”). The Debtors continue to

manage and operate their business as debtors in possession under sections 1107 and 1108 of the

Bankruptcy Code. To date, the Office of the United States Trustee (the “U.S. Trustee”) has not

appointed an official committee of unsecured creditors in this chapter 11 bankruptcy case (the

“Chapter 11 Cases”). No trustee or examiner has been appointed in the Chapter 11 Cases.

         3.    The Debtors are Indiana companies with their principal place of business in

Jasper, Indiana, which is within the jurisdiction of the Bankruptcy Court’s Evansville Division.

The Debtors operate a chain of 15 grocery stores located in Indiana, Kentucky and Illinois. No

single county contains all of the Debtors’ principal assets, however, the plurality of the Debtors’

stores are in the Southern Indiana counties under the jurisdiction of the Bankruptcy Court’s New

Albany Division or are closely situated and located in Louisville, KY, which is just across the

Ohio River from New Albany, IN.

         4.    As set forth in the First Day Declaration, the Debtors are in an extremely

competitive industry and their pre-Petition Date efforts to restructure have been unsuccessful.

Indeed, the Debtors’ ultimate equity owner loaned the Debtors hundreds of thousands of dollars

in unsecured notes in 2018 alone, but the Debtors still faced an immediate liquidity crisis that

necessitated the commencement of the Chapter 11 Cases. The Debtors intend to use the

remedies available to them under the Bankruptcy Code to close certain unprofitable stores, reject

burdensome executory contracts, reduce their trade debt, and reorganize around their high-

performing stores with the support of the Debtors’ key creditor constituencies.




19671000.1
Case 18-71145-BHL-11          Doc 12     Filed 10/17/18      EOD 10/17/18 21:49:00          Pg 3 of 6



                                           ARGUMENT

         5.    The Southern District of Indiana lacks any local rules governing divisional venue.

Deputy v. City of Seymour, No. 1:13-cv-412-JMS-DKL, 2013 WL 2474235 at *2 (S.D. Ind. June

7, 2013). Accordingly, in considering whether to transfer venue between its divisions the

Bankruptcy Court has looked to 28 U.S.C. § 1412. In re Hugh Branden Ross Beath, Case No.

16-80457-JJG-7 [Docket No. 14] (Bankr. S.D. Ind. July 29, 2016) (unreported). 28 U.S.C. §

1412 provides that a court may transfer a case under title 11 from district to another: (1) in the

interests of justice or (2) for the convenience of the parties. Although the statute refers only to

inter-district transfers as well. In re Adkins Supply, Inc., Case No. 11-10353-RLJ-7, Adversary

No. 14-01000, 2015 WL 1498856 at *2 (Bankr. N.D. Tex. Mar. 27, 2017). The venue in which

the case is filed is presumed proper, and the movant bears the burden of proof by a

preponderance of the evidence. In re Peachtree Lane Assocs., Ltd., 150 F.3d 788, 792 (7th Cir.

1999).

         6.    Here, the transfer of venue to the New Albany Division is merited because it is in

the interests of justice and is more convenient for the parties. As regards the interests of justice,

although the Debtors’ principal place of business is in Jasper, IN and the Evansville Division,

most of the Debtors’ stores and key creditor constituencies – like local vendors and employees

are located in the New Albany Division or just across the Ohio River in Louisville, KY. Further,

the transfer of venue will dramatically reduce travel time associated with the case because the

Debtors’ bankruptcy counsel resides in Louisville, KY. Therefore transferring venue will serve

the interests of justice by decreasing administrative expense costs.

         7.    Transfer will also simply be more convenient for the parties. Two of the Debtors’

primary creditors, Moran Foods, LLC and Associated Wholesale Grocers, Inc., have already

retained outside counsel in Boston, MA and Kansas City, MO, respectively. Louisville, KY has
                                                  3
Case 18-71145-BHL-11           Doc 12     Filed 10/17/18      EOD 10/17/18 21:49:00          Pg 4 of 6



more commercial air service and hotels to accommodate outside counsel than does Evansville,

IN.

         8.     Finally, this is not an effort to forum shop, as the Chapter 11 Cases will be

presided over by the same judge regardless of whether they proceed in the Evansville or New

Albany Divisions.

                                                Notice

         9.     Notice of this Motion shall be provided to: (i) the U.S. Trustee; (ii) the Debtor’s

twenty largest creditors; (iii) the secured creditors; and (vi) all other parties on the “Service List”

required to receive notice of a first day pleading under Local Rules B-1000-1(b)(4) and B-9013-

3(d). Because of the exigencies of the circumstances and the irreparable harm to the Debtors that

will ensue if the relief requested is not granted, the Debtors submit that no other notice need be

given.

         For all of the foregoing reasons, the Court should grant the motion and transfer the venue

of the Chapter 11 Cases to the New Albany Division.

Dated: October 17, 2018                        Respectfully submitted,

                                               /s/ James R. Irving
                                               James R. Irving
                                               April A. Wimberg
                                               Christopher B. Madden
                                               BINGHAM GREENEBAUM DOLL LLP
                                               3500 PNC Tower
                                               101 South Fifth Street
                                               Louisville, Kentucky 40202
                                               Telephone:      (502) 589-4200
                                               Facsimile:      (502) 587-3695
                                               E-mail:         jirving@bgdlegal.com
                                                               awimberg@bgdlegal.com
                                                               cmadden@bgdlegal.com

                                               Proposed counsel for the Debtors, Buehler, Inc. and
                                               Buehler, LLC

                                                   4
Case 18-71145-BHL-11         Doc 12     Filed 10/17/18     EOD 10/17/18 21:49:00         Pg 5 of 6



                                CERTIFICATE OF SERVICE
        I certify that on October 17, 2018, the Motion was served electronically through the Court’s
ECF system to all persons receiving electronic notifications in the Chapter 11 Cases. Also on
October 17, 2018, a copy of the Motion was sent via overnight delivery to the Office of the United
States Trustee, Old National Bank, Moran Foods, LLC, Associated Wholesale Grocers, Inc., and
the Debtor’s twenty largest unsecured creditors, each at the addresses set forth below:




                                                 6
Case 18-71145-BHL-11     Doc 12   Filed 10/17/18       EOD 10/17/18 21:49:00         Pg 6 of 6



Buehler, LLC                                   Office of the United States Trustee
307 Newton St.                                 101 W. Ohio, Suite 1000
Jasper, IN 47546                               Indianapolis, IN 46204
Kamin Realty Company                           A2 Advertising
P.O. Box 10234                                 161 Saundersville Rd., Suite 150
490 S. Highland Ave.                           Hendersonville, TN 37075
Pittsburgh, PA 15232
Armour-Eckrich Meats LLC                       C & C Custom Cleaning
2616 Collection Center Dr.                     P.O. Box 583
Chicago, IL 60693                              Hawesville, KY 42348
Coca Cola Bottling Co.                         Cosner’s Ice Co.
P.O. Box 602937                                2404 U. Street
Charlotte, NC 28260                            Bedford, IN 47421
Derby City Distribution                        Duke Energy
4420 Kiln Ct.                                  1000 E. Main St., Mail Drop WP 890
Louisville, KY 40218                           Plainfield, MI 46168
Flowers Bake Co. of Bardstown                  Frito-Lay, Inc.
P.O. Box 847871                                P.O. Box 643104
Dallas, TX 75284                               Pittsburgh, PA 15264
Indianapolis Fruit Co.                         7UP Bottling Company
4501 Massachusetts Ave.                        P.O. Box 504547
Indianapolis, IN 46218                         St. Louis, MO 63150
Lipari                                         McKee Foods Corporation
P.O. Box 718                                   P.O. Box 750
Warren, MI 48090                               Collegedale, TN 37315
Pepsi Americas, Inc.                           Nestle USA, Inc.
75 Remittance Dr., Suite 1884                  383 Main Ave., 5th Floor
Chicago, IL 60675                              Norwalk, CT 06851
Sherwood Food Distributors                     Thomas Refrigeration, Inc.
12499 Evergreen Rd.                            401 E. Charlestown Ave.
Detroit, MT 48228                              Jeffersonville, IN 47130
Troyer Foods, Inc.                             Hadley Comm. Refrigeration
P.O. Box 608                                   9075 Payton Rd.
Goshen, IN 46527                               Greenville, IN 47124
Todd A. Feinsmith                              Mark T. Benedict
Pepper Hamilton LLP                            Husch Blackwell LLP
19th Floor, High Street Tower                  4801 Main Street, Suite 1000
125 High Street                                Kansas City, MO 64112-2551
Boston, MA 02110-2736                          Counsel to Associated Wholesale Grocers,
Counsel to Moran Foods, LLC                    Inc.
Nick Cirignano
Zeimer, Stayman, Weitzel & Shoulders LLP
20 NW First Street, 9th Floor
Evansville, IN 47708
Counsel to Old National Bank
                                                                        /s/ James R. Irving___

                                           7
